Execution Version




 
Employment Agreement
 
This Employment Agreement (this “Agreement”) is made as of May 4, 2018 by and
between Scientific Games Corporation, a Delaware corporation (the “Company”),
and Barry Cottle (“Executive”).
 
WHEREAS, Executive is currently employed by the Company pursuant to the Prior
Employment Agreement (as defined below); and


WHEREAS, the Company and Executive wish to enter into this Agreement and to
supersede the terms of the Prior Employment Agreement.
 
NOW, THEREFORE, in consideration of the premises and mutual benefits to be
derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company and Executive, the
parties agree as follows.
 
1.                   Employment; Term.  The Company hereby agrees to employ
Executive, and Executive hereby accepts employment with the Company, in
accordance with and subject to the terms and conditions set forth in this
Agreement.  This term of employment of Executive under this Agreement (the
“Term”) shall be the period commencing on June 1, 2018 (the “Effective Date”)
and ending on May 31, 2021, as may be extended in accordance with this Section 1
and subject to earlier termination in accordance with Section 4.  The Term shall
be extended automatically without further action by either party by one
(1) additional year (added to the end of the Term), and then on each succeeding
annual anniversary thereafter, unless either party shall have given written
notice to the other party prior to the date which is sixty (60) days prior to
the date upon which such extension would otherwise have become effective
electing not to further extend the Term, in which case Executive’s employment
shall terminate on the date upon which such extension would otherwise have
become effective, unless earlier terminated in accordance with Section 4. A
notice of non-renewal of the Term by the Company pursuant to this Section 1
shall be deemed to be a termination without Cause by the Company for purposes of
this Agreement as of the end of the Term.
 
2.                   Position and Duties.  During the Term, Executive will serve
as President and Chief Executive Officer of the Company and as an officer or
director of any subsidiary or affiliate of the Company if elected to any such
position by the stockholders or by the board of directors of any such subsidiary
or affiliate, as the case may be.  In such capacities, Executive shall perform
such duties and shall have such responsibilities as are normally associated with
such positions, and as otherwise may be assigned to Executive from time to time
by or upon the authority of the board of directors of the Company (the
“Board”).  Subject to Section 4(e), Executive’s functions, duties and
responsibilities are subject to reasonable changes as the Company may in good
faith determine from time to time.  Executive hereby agrees to accept such
employment and to serve the Company and its subsidiaries and affiliates to the
best of Executive’s ability in such capacities, devoting all of Executive’s
business time to such







--------------------------------------------------------------------------------





employment. Notwithstanding the foregoing, during the Term, Executive may (i)
participate in charitable, civic, educational, professional, community or
industry affairs, but service on any board shall be subject to (ii), (ii) with
prior written consent for each individual board position (which may be granted
or denied in the Board’s sole discretion), serve as a member of the boards of
directors of for-profit and not-for-profit entities, and (iii) manage
Executive’s passive personal investments, so long as such activities,
individually or in the aggregate, do not materially interfere or conflict with
Executive’s duties hereunder or create an actual or potential business or
fiduciary conflict. Executive’s principal work location shall be the Company’s
headquarters in Las Vegas, Nevada. Executive acknowledges that he may be
required to work from other Company offices from time to time as appropriate and
to engage in business travel as necessary to perform his duties hereunder.
 
3.                   Compensation.
 
(a)    Base Salary.  During the Term, Executive will receive a base salary of
one million seven hundred fifty thousand U.S. dollars (US$1,750,000) per annum
(pro-rated for any partial year), payable in accordance with the Company’s
regular payroll practices and subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive.  In the event that the Company, in its sole discretion, from time to
time determines to increase Executive’s base salary, such increased amount
shall, from and after the effective date of such increase, constitute the “base
salary” of Executive for purposes of this Agreement.
 
(b)    Incentive Compensation. 


(i)     Executive shall have the opportunity annually to earn incentive
compensation (“Incentive Compensation”) in amounts determined by the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion in accordance with the applicable incentive compensation plan of the
Company as in effect from time to time (the “Incentive Compensation Plan”). 
Under such Incentive Compensation Plan, Executive shall have the opportunity
annually to earn up to 100% of Executive’s base salary as Incentive Compensation
at “target opportunity” (“Target Bonus”) and up to 200% of Executive’s base
salary as Incentive Compensation at “maximum opportunity” on the terms and
subject to the conditions of such Incentive Compensation Plan (any such
Incentive Compensation to be subject to such deductions or amounts to be
withheld as required by applicable law and regulations or as may be agreed to by
Executive). For 2018, Executive’s Incentive Compensation opportunity, if earned,
shall be calculated using a blended rate of Executive’s base salary in effect
from and after the Effective Date and Executive’s base salary in effect from
January 1, 2018 through the date immediately preceding the Effective Date.


(ii)     In consideration of Executive’s service as CEO of SG Interactive prior
to the Effective Date, Executive shall be eligible to receive compensation
pursuant to the 2018-2020 LTIP subject to the terms and conditions set forth on
Exhibit A attached hereto.
 
(c)           Eligibility for Annual Equity Awards.  


2





--------------------------------------------------------------------------------





                  
(i)      The Company will grant to Executive within ten (10) days after the
Effective Date a special equity award for 2018 covering a total of 300,000
restricted stock units, of which 200,000 will be subject to performance and time
vesting criteria and 100,000 will be subject to time vesting criteria (the “2018
Special Equity Award”). The 2018 Special Equity Award will be granted pursuant
to the Incentive Compensation Plan. The terms of the 2018 Special Equity Award
are summarized on Exhibit B-1 attached hereto and will be evidenced by the
execution of the Company’s standard form of award agreement under the Incentive
Compensation Plan, as modified to reflect Exhibit B-1.


(ii)    In addition, the Company will grant to Executive within ten (10) days
after the Effective Date an equity award for 2018 equal to approximately 250% of
Executive’s base salary, prorated based on a fraction, the numerator of which is
the number of days Executive will be employed in 2018 from and after the
Effective Date, and the denominator of which is 365 (the “2018 Award”). The 2018
Award will be granted pursuant to the Incentive Compensation Plan. The terms of
the 2018 Award are summarized on Exhibit B-2 attached hereto and will be
evidenced by the execution of the Company’s standard form of award agreements
under the Incentive Compensation Plan, as modified to reflect Exhibit B-2.    


(iii)    Beginning in 2019, Executive shall be eligible to receive an annual
grant of stock options, restricted stock units or other equity awards currently
expected to be targeted at approximately 250% of Executive’s base salary, in the
sole discretion of the Compensation Committee and in accordance with the
applicable plans and programs of the Company for senior executives of the
Company and subject to the Company’s right to at any time amend or terminate any
such plan or program, so long as any such change does not adversely affect any
accrued or vested interest of Executive under any such plan or program.
 
(d)    Expense Reimbursement.  Subject to Section 3(f), the Company shall
reimburse Executive for all reasonable and necessary travel, business
entertainment and other business expenses incurred by Executive in connection
with the performance of Executive’s duties under this Agreement, on a timely
basis upon timely submission by Executive of vouchers therefor in accordance
with the Company’s standard policies and procedures.
 
(e)    Health and Welfare Benefits.  Executive shall be entitled to participate,
without discrimination or duplication, in any and all medical insurance, group
health, disability, life insurance, accidental death and dismemberment
insurance, 401(k) or other retirement, deferred compensation, stock ownership
and such other plans and programs which are made generally available by the
Company to senior executives of the Company in accordance with the terms of such
plans and programs and subject to the right of the Company (or its applicable
affiliate) to at any time amend or terminate any such plan or program. 
Executive shall be entitled to paid vacation, holidays and any other time off in
accordance with the Company’s policies in


3





--------------------------------------------------------------------------------





effect from time to time. Executive will be entitled to twenty-seven (27) day of
paid time off each year. In addition, Executive may use private charter jets for
business travel in his good faith judgement when justified because of location,
efficiency or other business reasons, subject to review and refinement by the
Board of the permitted uses and creation of good faith policies. Subject to
Section 3(d), the Company will reimburse Executive for reasonable transportation
and lodging expenses Executive incurs in connection with his travel between his
then current residence and the Company’s headquarters. To the extent any such
reimbursement is taxable to Executive, the Company will provide Executive with
an additional payment so that Executive has no net after tax costs for such
expenses.


 (f)    Taxes and Internal Revenue Code 409A.  Payment of all compensation and
benefits to Executive under this Agreement shall be subject to all legally
required and customary withholdings.  The Company makes no representations or
warranties and shall have no responsibility regarding the tax implications of
the compensation and benefits to be paid to Executive under this Agreement,
including under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and applicable administrative guidance and regulations
(“Section 409A”).  Section 409A governs plans and arrangements that provide
“nonqualified deferred compensation” (as defined under the Code) which may
include, among others, nonqualified retirement plans, bonus plans, stock option
plans, employment agreements and severance agreements.  The Company reserves the
right to pay compensation and provide benefits under this Agreement (including
under Section 3 and Section 4) in amounts, at times and in a manner that
minimizes taxes, interest or penalties as a result of Section 409A.  In
addition, in the event any benefits or amounts paid to Executive hereunder are
deemed to be subject to Section 409A, Executive consents to the Company adopting
such conforming amendments as the Company deems necessary, in its reasonable
discretion, to comply with Section 409A (including delaying payment until six
(6) months following termination of employment).  To the extent any payments of
money or other benefits due to Executive hereunder could cause the application
of an accelerated or additional tax under Section 409A, such payments or other
benefits may be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payments or other benefits shall
be restructured, to the extent permissible under Section 409A, in a manner
determined by the Company that does not cause such an accelerated or additional
tax.  To the extent any reimbursements or in-kind benefits due to Executive
under this Agreement constitute deferred compensation under Section 409A, any
such reimbursements or in-kind benefits shall be paid to Executive in a manner
consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Any tax gross-up
payment provided under this Agreement will be made no later than the end of the
calendar year immediately following the calendar year in which Executive remits
the related taxes. Each payment made under this Agreement shall be designated as
a “separate payment” within the meaning of Section 409A.


4.    Termination of Employment.  Executive’s employment may be terminated at
any time prior to the end of the Term under the terms described in this
Section 4, and the Term shall automatically terminate upon any termination of
Executive’s employment.  For purposes of clarification, except as provided in
Section 5.6, all stock options, restricted stock units and other equity-based
awards will be governed by the terms of the plans, grant agreements and programs


4





--------------------------------------------------------------------------------





under which such options, restricted stock units or other awards were granted on
any termination of the Term and Executive’s employment with the Company.
 
(a)    Termination by Executive for Other than Good Reason.  Executive may
terminate Executive’s employment hereunder for any reason or no reason upon 60
days’ prior written notice to the Company referring to this Section 4(a);
provided, however, that a termination by Executive for “Good Reason” (as defined
below) shall not constitute a termination by Executive for other than Good
Reason pursuant to this Section 4(a).  In the event Executive terminates
Executive’s employment for other than Good Reason, Executive shall be entitled
only to the following compensation and benefits (the payments set forth in
Sections 4(a)(i) — 4(a)(iii), collectively, the “Standard Termination
Payments”):
 
(i)    any accrued but unpaid base salary for services rendered by Executive to
the date of such termination, payable in accordance with the Company’s regular
payroll practices and subject to such deductions or amounts to be withheld as
required by applicable law and regulations or as may be agreed to by Executive;
 
(ii)    any vested non-forfeitable amounts owing or accrued at the date of such
termination under benefit plans, programs and arrangements set forth or referred
to in Section 3(e) in which Executive participated during the Term (which will
be paid under the terms and conditions of such plans, programs, and arrangements
(and agreements and documents thereunder)); and
 
(iii)    reasonable business expenses and disbursements incurred by Executive
prior to such termination will be reimbursed in accordance with Section 3(d).
 
(b)    Termination By Reason of Death.  If Executive dies during the Term, the
last beneficiary designated by Executive by written notice to the Company (or,
in the absence of such designation, Executive’s estate) shall be entitled only
to the Standard Termination Payments, including any benefits that may be payable
under any life insurance benefit of Executive for which the Company pays
premiums, in accordance with the terms of any such benefit and subject to the
right of the Company (or its applicable affiliate) to at any time amend or
terminate any such benefit.
 
(c)    Termination By Reason of Total Disability.  The Company may terminate
Executive’s employment in the event of Executive’s “Total Disability.”  For
purposes of this Agreement, “Total Disability” shall mean Executive’s
(1) becoming eligible to receive benefits under any long-term disability
insurance program of the Company or (2) failure to perform the duties and
responsibilities contemplated under this Agreement for a period of more than 180
days during any consecutive 12-month period due to physical or mental incapacity
or impairment.  In the event that Executive’s employment is terminated by the
Company by reason of Total Disability, Executive shall be entitled only to the
Standard Termination Payments and any amounts due under any Company disability
policy.
 


5





--------------------------------------------------------------------------------





(d)    Termination by the Company for Cause.  The Company may terminate the
employment of Executive at any time for “Cause.”  For purposes of this
Agreement, “Cause” shall mean: (i) gross neglect by Executive of Executive’s
duties hereunder; (ii) Executive’s indictment for or conviction of a felony, or
any non-felony crime or offense involving the property of the Company or any of
its subsidiaries or affiliates or evidencing moral turpitude; (iii) willful
misconduct by Executive in connection with the performance of Executive’s duties
hereunder; (iv) intentional breach by Executive of any material provision of
this Agreement; (v) material violation by Executive of a material provision of
the Company’s Code of Business Conduct; or (vi) any other willful or grossly
negligent conduct of Executive that would make the continued employment of
Executive by the Company materially prejudicial to the best interests of the
Company.  In the event Executive’s employment is terminated for “Cause,”
Executive shall not be entitled to receive any compensation or benefits under
this Agreement except for the Standard Termination Payments.
 
(e)    Termination by the Company without Cause or by Executive for Good
Reason.  The Company may terminate Executive’s employment at any time without
Cause, for any reason or no reason, and Executive may terminate Executive’s
employment for “Good Reason.”  For purposes of this Agreement “Good Reason”
shall mean that, without Executive’s prior written consent, any of the following
shall have occurred:  (A) a material adverse change to Executive’s positions,
titles, offices, or duties following the Effective Date from those set forth in
Section 2, except, in such case, in connection with the termination of
Executive’s employment for Cause or due to Total Disability, death or expiration
of the Term; provided, however, that a Good Reason event shall not be deemed to
have occurred if, the Company ceases to be a publicly-traded company, based on
Executive’s duties changing from those of a public company chief executive
officer to those of a private company chief executive officer; (B) a material
decrease in base salary or material decrease in Executive’s Incentive
Compensation opportunity provided under this Agreement; (C) a requirement that
on a continuing basis Executive reports to anyone other than the Board; provided
that Executive may be required to report to the Board through the chairman or
another Board member who is not a former executive officer of the Company; and,
provided, further, that in the event that the Company ceases to be a
publicly-traded company, in addition to reporting to the Board, Executive may
also be required to report to a senior executive of the controlling company; or
(D) any other material failure by the Company to perform any material obligation
under, or material breach by the Company of any material provision of, this
Agreement; provided, however, that a termination by Executive for Good Reason
under any of clauses (A) through (D) of this Section 4(e) shall not be
considered effective unless Executive shall have provided the Company with
written notice of the specific reasons for such termination within thirty (30)
days after he has knowledge of the event or circumstance constituting Good
Reason and the Company shall have failed to cure the event or condition
allegedly constituting Good Reason within thirty (30) days after such notice has
been given to the Company and Executive actually terminates his employment
within one (1) year following the initial occurrence of the event giving rise to
Good Reason.  In the event that Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason (and not, for the
avoidance of doubt, in the event of a termination pursuant to Section 4(a), (b),
(c) or (d) or due to a notice of non-renewal of the Term by the Executive


6





--------------------------------------------------------------------------------





pursuant to Section 1), the Company shall pay the following amounts, and make
the following other benefits available, to Executive.
 
(i)    Standard Termination Payments; and
 
(ii)    an amount equal to one times (1X) the sum of (A) Executive’s base salary
and (B) an amount equal to the highest annual Incentive Compensation paid to
Executive (if any) in respect of the two (2) most recent fiscal years of the
Company but not more than Executive’s Target Bonus for the-then current fiscal
year (such amount under this sub-clause (B), the “Severance Bonus Amount”), such
amount under this clause (ii) payable in substantially equal installments over a
period of twelve (12) months after such termination in accordance with
Section 4(f); and
 
(iii)    in lieu of any Incentive Compensation for the year in which such
termination occurs, payment of an amount equal to (A) the Incentive Compensation
(if any) which would have been payable to Executive had Executive remained in
employment with the Company during the entire year in which such termination
occurred, multiplied by (B) a fraction the numerator of which is the number of
days Executive was employed in the year in which such termination occurs and the
denominator of which is the total number of days in the year in which such
termination occurs, payable when bonuses are paid to other executives of the
Company, but no later than March 15 following the end of the year in which such
termination occurs; and
 
(iv)    if Executive timely elects to continue medical coverage under the
Company’s group health plan in accordance with COBRA, an amount equal to the
monthly premiums for such coverage less the amount of employee contributions for
similarly-situated active employees of the Company, for a period of twelve (12)
months;


(v)    treatment of Executive’s outstanding equity awards upon a termination
pursuant to Section 4(e) shall be governed by the terms of the applicable award
agreement pursuant to which such equity awards were granted; and


(vi)    Executive shall be entitled to receive a pro-rata payment in connection
with the 2018-2020 LTIP in accordance with the terms and conditions set forth in
Exhibit A.
 
(f)    Termination by the Company without Cause or by Executive for Good Reason
in connection with a Change in Control.  In the event Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason pursuant
to Section 4(e) and such termination occurs upon, or within one (1) year
immediately following, a “Change in Control” (as defined below), Executive shall
be entitled (without duplication) to the payments and benefits described in
Section 4(e), except that the amount to which Executive is entitled pursuant to
Section 4(e)(ii) shall be multiplied by two (2) (i.e., an amount equal to two
(2) multiplied by the sum of Executive’s base salary and the Severance Bonus
Amount, without duplication) and such amount shall be payable in substantially
equal installments over a period of


7





--------------------------------------------------------------------------------





twenty-four (24) months after termination in accordance with Section 4(g) of
this Agreement; provided, however, to the extent that such amount under
Section 4(e)(ii) is exempt from Section 409A and/or if such Change in Control
constitutes a change in ownership, change in effective control or a change in
ownership of a substantial portion of the assets of the Company under Regulation
Section 1.409A-3(i)(5), such amount otherwise payable under Section 4(e)(ii) as
increased under this Section 4(f) shall be paid in a lump sum in accordance with
Section 4(g) of this Agreement.
 
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if: (i) any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act, but excluding the Company and any subsidiary or affiliate and any
employee benefit plan sponsored or maintained by the Company or any subsidiary
or affiliate (including any trustee of such plan acting as trustee) or any
current stockholder of 20% or more of the outstanding common stock of the
Company, directly or indirectly, becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) of securities of the Company representing at
least 40% of the combined voting power of the Company’s then-outstanding
securities; (ii) the stockholders of the Company approve a merger,
consolidation, recapitalization, or reorganization of the Company, or a reverse
stock split of any class of voting securities of the Company, or the
consummation of any such transaction if stockholder approval is not obtained,
other than any such transaction that would result in at least 60% of the total
voting power represented by the voting securities of the Company or the
surviving entity outstanding immediately after such transaction being
beneficially owned by persons who together beneficially owned at least 80% of
the combined voting power of the voting securities of the Company outstanding
immediately prior to such transaction; provided that, for purposes of this
Section 4(f), such continuity of ownership (and preservation of relative voting
power) shall be deemed to be satisfied if the failure to meet such 60% threshold
is due solely to the acquisition of voting securities by an employee benefit
plan of the Company or such surviving entity or of any subsidiary of the Company
or such surviving entity; (iii) the stockholders of the Company approve a plan
of complete liquidation of the Company, an agreement for the sale or disposition
by the Company of all or substantially all of its assets (or any transaction
having a similar effect); or (iv) during any period of two (2) consecutive
years, individuals who at the beginning of such period constitute the Board,
together with any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (i), (ii) or (iii) above) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the Board.
    


(g)    Timing of Certain Payments under Section 4.  For purposes of
Section 409A, references herein to the Executive’s “termination of employment”
shall refer to Executive’s separation from service with the Company within the
meaning of Treas. Reg. Section 1.409A-1(h).  If at the time of Executive’s
separation from service with the Company


8





--------------------------------------------------------------------------------





other than as a result of Executive’s death, (i) Executive is a “specified
employee” (as defined in Section 409A(a)(2)(B)(i) of the Code), (ii) one or more
of the payments or benefits received or to be received by Executive pursuant to
this Agreement would constitute deferred compensation subject to Section 409A,
and (iii) the deferral of the commencement of any such payments or benefits
otherwise payable hereunder as a result of such separation of service is
necessary in order to prevent any accelerated or additional tax under
Section 409A, such payments shall be made as follows: (x) no payments for a
six-month period following the date of Executive’s separation from service with
the Company; (y) an amount equal to the aggregate sum that would have been
otherwise payable during the initial six-month period paid in a lump sum on the
first payroll date following six (6) months following the date of Executive’s
separation of service with the Company (subject to such deductions or amounts to
be withheld as required by applicable law and regulations); and (z) during the
period beginning six (6) months following Executive’s separation from service
with the Company through the remainder of the applicable period, payment of the
remaining amount due in equal installments in accordance with the Company’s
standard payroll practices (subject to such deductions or amounts to be withheld
as required by applicable law and regulations).
 
(h)    Mitigation.  In the event the Company terminates Executive’s employment
without Cause, Executive terminates his employment for Good Reason and Executive
is employed by or otherwise engaged to provide services to another person or
entity at any time prior to the end of any period of payments to or on behalf of
Executive contemplated by this Section 4, (i) Executive shall immediately advise
the Company of such employment or engagement and his compensation therefor
(including any health insurance benefits to which he is entitled in connection
therewith), (ii) the Company’s obligation to make continued insurance payments
to or on behalf of Executive shall be reduced by any insurance coverage obtained
by Executive during the applicable period through such other employment or
engagement (without regard to when such coverage is paid) and (iii) the
Company’s obligation to make payments pursuant to Section 4(e)(ii), (iii) and
(vi) shall be reduced by any base salary or fee arrangements or target annual
bonus payable to Executive for the applicable period through such other
employment or engagement in the same pay period as earned with target bonus
allocated equally over the period and also including any up-front payments or
deferred payments structured to avoid the obligations under this paragraph;
provided, however, that in the event that any such amounts shall have been paid
to Executive in a lump sum pursuant to Section 4(g), Executive shall promptly
repay the Company the portion of such amounts which would not have been
previously paid if the payment was structured in monthly installments as opposed
to a lump sum. Executive shall promptly notify the Company of his new
compensation arrangement with the new entity and respond to reasonable
inquiries. Any amount improperly paid to Executive shall be promptly refunded to
the Company.
 
(i)    Set-Off.  To the fullest extent permitted by law and provided an
acceleration of income or the imposition of an additional tax under Section 409A
would not result, any amounts otherwise due to Executive hereunder (including
any payments pursuant to this Section 4) shall be subject to set-off with
respect to any amounts Executive otherwise owes the Company or any subsidiary or
affiliate thereof.
 


9





--------------------------------------------------------------------------------





(j)    No Other Benefits or Compensation.  Except as may be specifically
provided under this Agreement, under any other effective written agreement
between Executive and the Company that expressly survives execution of this
Agreement, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the Company
or any subsidiary or affiliate thereof, or to participate in any other plan,
arrangement or benefit provided by the Company or any subsidiary or affiliate
thereof, with respect to any future period after such termination or
resignation.  Executive acknowledges and agrees that he is entitled to no
compensation or benefits from the Company or any of its subsidiaries or
affiliates of any kind or nature whatsoever in respect of periods prior to the
date of this Agreement, except to the extent such compensation or benefits are
expressly provided for in a written agreement between Executive and the Company
that expressly survives execution of this Agreement.  Executive acknowledges and
agrees that he shall not receive any fees or other compensation (including
equity compensation) for Board service.
 
(k)    Release of Employment Claims; Compliance with Section 5.  Executive
agrees, as a condition to receipt of any termination payments and benefits
provided for in this Section 4 (other than the Standard Termination Payments),
that Executive will execute a general release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of
Executive’s employment and the termination of such employment.  Such release
agreement will not impose upon Executive any non-competition, non-solicitation,
non-disparagement or similar restrictive covenant not otherwise set forth herein
or in any other agreement entered into by Executive prior to the date of the
release, nor shall the release agreement impose upon Executive any
post-termination restrictions or service requirements not otherwise set forth
herein or in any other agreement entered into by Executive prior to the date of
the release. The Company shall provide Executive with the proposed form of
general release agreement referred to in the immediately preceding sentence no
later than seven (7) days following the date of termination.  Executive shall
thereupon have 21 days or, if required by the Older Workers Benefit Protection
Act, 45 days, to consider such general release agreement and, if he executes
such general release agreement, shall have seven (7) days after execution of
such general release agreement to revoke such general release agreement.  Absent
such revocation, such general release agreement shall become binding on
Executive.  If Executive does not revoke such general release agreement,
payments contingent on such general release agreement that constitute deferred
compensation under Section 409A (if any) shall be paid on the later of the
60th day after the date of termination or the date such payments are otherwise
scheduled to be paid pursuant to this Agreement.  The Company’s obligation to
make any termination payments and benefits provided for in this Section 4 (other
than the Standard Termination Payments) shall immediately cease if Executive
willfully or materially breaches Section 5.1, 5.2 , 5.3, 5.4, or 5.8.


(l)    Section 280G. If the aggregate of all amounts and benefits due to
Executive under this Agreement or any other plan, program, agreement or
arrangement of the Company or any of its affiliates, which, if received by
Executive in full, would constitute “parachute payments,” as such term is
defined in and under Section 280G of the Code (collectively, “Change in Control
Benefits”), reduced by all Federal, state and local taxes applicable thereto,
including the excise tax imposed pursuant to Section 4999 of the Code, is less


10





--------------------------------------------------------------------------------





than the amount Executive would receive, after all such applicable taxes, if
Executive received aggregate Change in Control Benefits equal to an amount which
is $1.00 less than three (3) times Executive's “base amount,” as defined in and
determined under Section 280G of the Code, then such Change in Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change in
Control Benefits received by Executive will not constitute parachute payments.
If a reduction in the Change in Control Benefits is necessary, reduction shall
occur in the following order unless the Executive elects in writing a different
order, subject to the Company's consent (which shall not be unreasonably
withheld or delayed): (i) severance payment based on multiple of base salary
and/or Target Bonus; (ii) other cash payments; (iii) any pro-rated bonus paid as
severance; (iv) acceleration of vesting of stock options with an exercise price
that exceeds the then fair market value of stock subject to the option, provided
such options are not permitted to be valued under Treasury Regulations Section
1.280G-1 Q/A – 24(c); (v) any equity awards accelerated or otherwise valued at
full value, provided such equity awards are not permitted to be valued under
Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vi) acceleration of vesting
of stock options with an exercise price that exceeds the then fair market value
of stock subject to the option, provided such options are permitted to be valued
under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (vii) acceleration of
vesting of all other stock options and equity awards; and (viii) within any
category, reductions shall be from the last due payment to the first.


It is possible that after the determinations and selections made pursuant to the
preceding paragraph that the Executive will receive Change in Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
the preceding paragraph (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this paragraph. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this paragraph.
 
5.                                      Noncompetition; Non-solicitation;
Nondisclosure; etc.
 
5.1 Noncompetition; Non-solicitation.
 
(a)    Executive acknowledges the highly competitive nature of the Company’s
business and that access to the Company’s confidential records and proprietary
information renders Executive special and unique within the Company’s
industries.  In addition to the protection of confidential records and
proprietary information covered in Section 5.2, the provisions set forth in this
Section 5.1 are necessary in order to protect the goodwill of the Company and
the relationships developed by the Company with employees, customers and
suppliers. In consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that during the Term (including any extensions thereof) and during the
Covered Time (as defined in Section 5.1(e)), Executive, alone or with others,
will not, directly or indirectly, engage (as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, director or otherwise) in
any Competing Business.  For purposes of this Section 5, “Competing Business”
shall mean any business or operations: (i) (A) involving the design,
development, manufacture, production, sale, lease, license, provision, operation
or management (as the case may be) of (1) instant lottery tickets or


11





--------------------------------------------------------------------------------





games or any related marketing, warehouse, distribution, category management or
other services or programs; (2) lottery-related terminals or vending machines
(whether clerk-operated, self-service or otherwise), (3) gaming machines,
terminals or devices (including video or reel spinning slot machines, video
poker machines, video lottery terminals and fixed odds betting terminals),
(4) lottery, video gaming (including server-based gaming), sports betting or
other wagering or gaming systems, regardless of whether such systems are
land-based, internet-based or mobile (including control and monitoring systems,
local or wide-area progressive systems and redemption systems); (5) lottery-,
real money gaming- or social gaming-related proprietary or licensed content
(including themes, entertainment and brands), platforms, websites and loyalty
and customer relationship management programs regardless of whether any of the
foregoing are land-based, internet-based or mobile-based; (6) social casino
games or websites or mobile phone or tablet applications (or similar known, or
hereafter existing, technologies) featuring social casino games or any related
marketing, distribution, or other services or programs; (7) interactive casino
gaming products or services, including interactive casino-game themed games and
platforms for websites or mobile phone or tablet applications (or similar known,
or hereafter existing, technologies); (8) gaming utility products (including
shufflers, card-reading shoes, deck checkers and roulette chip sorters), table
games (including live, simulated, online, social gaming, interactive and
electronic) and related products and services; (9) slot accounting, casino
management, casino marketing, player tracking, lottery, video lottery, bingo or
similar gaming- or casino-related systems and related peripheral hardware,
software and services; (10) prepaid cellular or other phone cards; or
(11) ancillary products (including equipment, hardware, software, marketing
materials, chairs and signage) or services (including field service, maintenance
and support) related to any of the foregoing under sub-clauses (1) through
(10) above; or (B) in which the Company is then or was within the previous 12
months engaged, or in which the Company, to Executive’s knowledge, contemplates
to engage in during the Term or the Covered Time; (ii) in which Executive was
engaged or involved (whether in an executive or supervisory capacity or
otherwise) on behalf of the Company or with respect to which Executive has
obtained proprietary or confidential information; and (iii) which were conducted
anywhere in the United States or in any other geographic area in which such
business was conducted or contemplated to be conducted by the Company. 
Notwithstanding anything to the contrary in the foregoing, the holding of up to
one percent (1%) of the outstanding equity in a publicly traded entity for
passive investment purposes shall not, in and of itself, be construed as
engaging in a Competing Business.
 
(b)    In further consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including Sections 3 and 4), Executive
agrees that, during the Term (including any extensions thereof) and during the
Covered Time, Executive shall not, directly or indirectly:  (i) solicit or
attempt to induce any of the employees, agents, consultants or representatives
of the Company to terminate his, her, or its relationship with the Company;
(ii) solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to become employees, agents, consultants or
representatives of any other person or entity; (iii) solicit or attempt to
induce any customer, vendor or distributor of the Company to curtail or cancel
any business with the Company; or (iv) hire any person who, to Executive’s
actual knowledge, is, or was within 180 days prior to such hiring, an employee
of the Company.
 


12





--------------------------------------------------------------------------------





(c)    During the Term (including any extensions thereof) and during the Covered
Time, Executive agrees that upon the earlier of Executive’s (i) negotiating with
any Competitor (as defined below) concerning the possible employment of
Executive by the Competitor, (ii) responding to (other than for the purpose of
declining) an offer of employment from a Competitor, or (iii) becoming employed
by a Competitor, (A) Executive will provide copies of Section 5 of this
Agreement to the Competitor, and (B) in the case of any circumstance described
in (iii) above occurring during the Covered Time, and in the case of any
circumstance described in (i) or (ii) above occurring during the Term or during
the Covered Time, Executive will promptly provide notice to the Company of such
circumstances.  Executive further agrees that the Company may provide notice to
a Competitor of Executive’s obligations under this Agreement.  For purposes of
this Agreement, “Competitor” shall mean any person or entity (other than the
Company, its subsidiaries or affiliates) that engages, directly or indirectly,
in the United States in any Competing Business; provided, however, the parties
agree that an entity that is a Competitor solely on the basis that it is a
distributor, general platform or licensor shall not be deemed to be engaged in a
Competing Business.
 
(d)    Executive understands that the restrictions in this Section 5.1 may limit
Executive’s ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including Sections 3 and 4) is sufficient to
justify such restrictions. In consideration thereof and in light of Executive’s
education, skills and abilities, Executive agrees that Executive will not assert
in any forum that such restrictions prevent Executive from earning a living or
otherwise should be held void or unenforceable.
 
(e)    For purposes of this Section 5.1, “Covered Time” shall mean the period
beginning on the date of termination of Executive’s employment (the “Date of
Termination”) and ending twelve (12) months after the Date of Termination.


(f)    In the event that a court of competent jurisdiction or arbitrator(s), as
the case may be, determine that the provisions of Section 5.1 are unenforceable
for any reason, the parties acknowledge and agree that the court or
arbitrator(s) is expressly empowered to reform any provision of this Section so
as to make them enforceable as described in Section 10 below.
 
5.2                               Proprietary Information; Inventions.
 
(a)    Executive acknowledges that, during the course of Executive’s employment
with the Company, Executive necessarily will have (and during any employment by,
or affiliation with, the Company prior to Effective Date has had) access to and
made use of proprietary information and confidential records of the Company. 
Executive covenants that Executive shall not during the Term or at any time
thereafter, directly or indirectly, use for Executive’s own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any person or entity, any such proprietary information, unless and to the
extent such disclosure has been authorized in writing by the Company or is
otherwise required by law.  The term “proprietary information” means:  (i) the
software products, programs, applications, and processes utilized by the
Company; (ii) the name and/or address of any


13





--------------------------------------------------------------------------------





customer or vendor of the Company or any information concerning the transactions
or relations of any customer or vendor of the Company with the Company;
(iii) any information concerning any product, technology, or procedure employed
by the Company but not generally known to its customers or vendors or
competitors, or under development by or being tested by the Company but not at
the time offered generally to customers or vendors; (iv) any information
relating to the Company’s computer software, computer systems, pricing or
marketing methods, sales margins, cost of goods, cost of material, capital
structure, operating results, borrowing arrangements or business plans; (v) any
information identified as confidential or proprietary in any line of business
engaged in by the Company; (vi) any information that, to Executive’s actual
knowledge, the Company ordinarily maintains as confidential or proprietary;
(vii) any business plans, budgets, advertising or marketing plans; (viii) any
information contained in any of the Company’s written or oral policies and
procedures or manuals; (ix) any information belonging to customers, vendors or
any other person or entity which the Company, to Executive’s actual knowledge,
has agreed to hold in confidence; and (x) all written, graphic, electronic data
and other material containing any of the foregoing.  Executive acknowledges that
information that is not novel or copyrighted or patented may nonetheless be
proprietary information.  The term “proprietary information” shall not include
information generally known or available to the public, information that becomes
available to Executive on an unrestricted, non-confidential basis from a source
other than the Company or any of its directors, officers, employees, agents or
other representatives (without breach of any obligation of confidentiality of
which Executive has knowledge, after reasonable inquiry, at the time of the
relevant disclosure to Executive), or general gaming industry information to the
extent not particularly related or proprietary to the Company that was already
known to Executive at the time Executive commenced his employment with the
Company that is not subject to nondisclosure by virtue of Executive’s prior
employment or otherwise.  Notwithstanding the foregoing and Section 5.3,
Executive may disclose or use proprietary information or confidential records
solely to the extent (A) such disclosure or use may be required or appropriate
in the performance of his duties as a director or employee of the Company,
(B) required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information (provided
that in such case Executive shall first give the Company prompt written notice
of any such legal requirement, disclose no more information than is so required
and cooperate fully with all efforts by the Company to obtain a protective order
or similar confidentiality treatment for such information), (C) such information
or records becomes generally known to the public without his violation of this
Agreement, or (D) disclosed to Executive’s spouse, attorney and/or his personal
tax and financial advisors to the extent reasonably necessary to advance
Executive’s tax, financial and other personal planning (each an “Exempt
Person”); provided, however, that any disclosure or use of any proprietary
information or confidential records by an Exempt Person shall be deemed to be a
breach of this Section 5.2 or Section 5.3 by Executive.
 
(b)    Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by Executive during the Term (and during any employment by, or affiliation
with, the Company prior to the Effective Date)


14





--------------------------------------------------------------------------------





shall belong to the Company, provided that such Inventions grew out of
Executive’s work with the Company or any of its subsidiaries or affiliates, are
related in any manner to the business (commercial or experimental) of the
Company or any of its subsidiaries or affiliates or are conceived or made on the
Company’s time or with the use of the Company’s facilities or materials. 
Executive shall further:  (i) promptly disclose such Inventions to the Company;
(ii) assign to the Company, without additional compensation, all patent and
other rights to such Inventions for the United States and foreign countries;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of Executive’s inventorship.  If any Invention is described
in a patent application or is disclosed to third parties, directly or
indirectly, by Executive within two (2) years after the termination of
Executive’s employment with the Company, it is to be presumed that the Invention
was conceived or made during the Term.  Executive agrees that Executive will not
assert any rights to any Invention as having been made or acquired by Executive
prior to the date of this Agreement, except for Inventions, if any, disclosed in
Exhibit C to this Agreement.
 
5.3          Confidentiality and Surrender of Records.  


(a)    Executive shall not, during the Term or at any time thereafter
(irrespective of the circumstances under which Executive’s employment by the
Company terminates), except to the extent required by law, directly or
indirectly publish, make known or in any fashion disclose any confidential
records to, or permit any inspection or copying of confidential records by, any
person or entity other than in the course of such person’s or entity’s
employment or retention by the Company, nor shall Executive retain, and will
deliver promptly to the Company, any of the same following termination of
Executive’s employment hereunder for any reason or upon request by the Company. 
For purposes hereof, “confidential records” means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive’s possession or under Executive’s control or accessible to
Executive which contain any proprietary information.  All confidential records
shall be and remain the sole property of the Company during the Term and
thereafter.


(b)    Notwithstanding anything herein to the contrary, nothing in this
Agreement shall (i) prohibit Executive from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation, or (ii) require notification or prior approval by the Company
of any reporting described in clause (i). Executive understands that activities
protected by Sections 5.2 and 5.3 may include disclosure of trade secret or
confidential information within the limitations permitted by the Defend Trade
Secrets Act (“DTSA”). And, in this regard, Executive acknowledges notification
that under the DTSA no individual will be held criminally or civilly liable
under Federal or State trade secret law for disclosure of a trade secret (as
defined in the Economic Espionage Act) that is: (A) made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, and made solely for the purpose of reporting or investigating a
suspected violation of law; or, (B) made in a complaint or


15





--------------------------------------------------------------------------------





other document filed in a lawsuit or other proceeding, if such filing is made
under seal so that it is not made public. And, an individual who pursues a
lawsuit for retaliation by an employer for reporting a suspected violation of
the law may disclose the trade secret to the attorney of the individual and use
the trade secret information in the court proceeding, if the individual files
any document containing the trade secret under seal, and does not disclose the
trade secret, except as permitted by court order.
 
5.4          Non-disparagement.  Executive shall not, during the Term and
thereafter, disparage in any material respect the Company, any affiliate of the
Company, any of their respective businesses, any of their respective officers,
directors or employees, or the reputation of any of the foregoing persons or
entities.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from making truthful statements that are required by
applicable law, regulation or legal process.
 
5.5          No Other Obligations.  Executive represents that Executive is not
precluded or limited in Executive’s ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant.  Executive
covenants that Executive shall not employ the trade secrets or proprietary
information of any other person in connection with Executive’s employment by the
Company without such person’s authorization.
 
5.6          Forfeiture of Outstanding Equity Awards; “Clawback” Policies.  The
provisions of Section 4 notwithstanding, if Executive willfully and materially
fails to comply with Section 5.1, 5.2, 5.3, 5.4, or 5.8, all options to purchase
common stock, restricted stock units and other equity-based awards granted by
the Company or any of its affiliates (whether prior to, contemporaneous with, or
subsequent to the date hereof) and held by Executive or a transferee of
Executive shall be immediately forfeited and cancelled.  Executive acknowledges
and agrees that, notwithstanding anything contained in this Agreement or any
other agreement, plan or program, any incentive-based compensation or benefits
contemplated under this Agreement (including Incentive Compensation and
equity-based awards) shall be subject to recovery by the Company under any
compensation recovery or “clawback” policy, generally applicable to senior
executives of the Company, that the Company may adopt from time to time,
including any policy which the Company may be required to adopt under
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules and regulations of the Securities and Exchange Commission thereunder
or the requirements of any national securities exchange on which the Company’s
common stock may be listed.
 
5.7          Enforcement.  Executive acknowledges and agrees that, by virtue of
Executive’s position, services and access to and use of confidential records and
proprietary information, any violation by Executive of any of the undertakings
contained in this Section 5 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law.  Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 5.  Executive
waives posting of any bond otherwise necessary to secure such injunction or
other equitable relief.  Rights and remedies provided for in this Section 5 are
cumulative and shall be in addition to rights and


16





--------------------------------------------------------------------------------





remedies otherwise available to the parties hereunder or under any other
agreement or applicable law.
 
5.8          Cooperation with Regard to Litigation.  Executive agrees to
cooperate reasonably with the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by providing
information to the Company regarding matters related to his term of employment
and by being available to testify on behalf of the Company in any action, suit,
or proceeding, whether civil, criminal, administrative, or investigative.  In
addition, except to the extent that Executive has or intends to assert in good
faith an interest or position adverse to or inconsistent with the interest or
position of the Company, Executive agrees to cooperate reasonably with the
Company, during the Term and thereafter (including following Executive’s
termination of employment for any reason), to assist the Company in any such
action, suit, or proceeding by providing information and meeting and consulting
with the Board or its representatives or counsel, or representatives or counsel
to the Company, in each case, as reasonably requested by the Company.  The
Company agrees to pay (or reimburse, if already paid by Executive) all
reasonable travel and communication expenses actually incurred in connection
with Executive’s cooperation and assistance.
 
5.9          Survival.  The provisions of this Section 5 shall survive the
termination of the Term and any termination or expiration of this Agreement.
 
5.10        Company.  For purposes of this Section 5, references to the
“Company” shall include the Company and each subsidiary and/or affiliate of the
Company (and each of their respective joint ventures and equity method
investees).
 
6.             Code of Conduct.  Executive acknowledges that he has read the
Company’s Code of Business Conduct and agrees to abide by such Code of Business
Conduct, as amended or supplemented from time to time, and other policies
applicable to employees and executives of the Company.
 
7.             Indemnification.  The Company shall indemnify Executive to the
full extent permitted under the Company’s Certificate of Incorporation or
By-Laws and pursuant to any other agreements or policies in effect from time to
time in connection with any action, suit or proceeding to which Executive may be
made a party by reason of Executive being an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company. This provision
shall survive termination of employment.
 
8.             Assignability; Binding Effect.  Neither this Agreement nor the
rights or obligations hereunder of the parties shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below.  The Company may assign this Agreement and
the Company’s rights and obligations hereunder to any affiliate of the Company,
provided that upon any such assignment the Company shall remain liable for the
obligations to Executive hereunder.  This Agreement shall be binding upon and
inure to the benefit of Executive, Executive’s heirs, executors, administrators,
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.


17





--------------------------------------------------------------------------------





 
9.             Complete Understanding; Amendment; Waiver.  This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Executive from and after the Effective Date and supersedes all
other prior agreements and understandings, both written and oral, between the
parties with respect to the subject matter hereof, including (i) that certain
Employment Agreement, dated as of October 2015 between the Company and Executive
and (ii) that certain Amendment to Employment Agreement, made as of July 28,
2017 (collectively, the “Prior Employment Agreement”), and no statement,
representation, warranty or covenant has been made by either party with respect
thereto except as expressly set forth herein; provided, however, nothing
contained in this Agreement shall limit, impair or supersede any agreement
between the Company and Executive relating to grants of stock options,
restricted stock units or other equity-based awards granted to Executive prior
to the Effective Date, which shall remain in full force and effect in accordance
with the terms of such agreements and the plan pursuant to which such awards
were granted.  Notwithstanding the foregoing, Section 5 of the Prior Employment
Agreement shall survive termination of the Prior Employment Agreement, provided
that Section 5.1 thereof shall be superseded by Section 5.1 of this Agreement.
Executive acknowledges and agrees that the termination of the Prior Employment
Agreement and the execution of this Agreement does not constitute a termination
of Executive’s employment under the Prior Employment Agreement for any purpose.
Except as contemplated by Section 3(f), this Agreement shall not be modified,
amended or terminated except by a written instrument signed by each of the
parties.  Any waiver of any term or provision hereof, or of the application of
any such term or provision to any circumstances, shall be in writing signed by
the party charged with giving such waiver.  Waiver by either party of any breach
hereunder by the other party shall not operate as a waiver of any other breach,
whether similar to or different from the breach waived.  No delay by either
party in the exercise of any rights or remedies shall operate as a waiver
thereof, and no single or partial exercise by either party of any such right or
remedy shall preclude other or further exercise thereof.
 
10.          Severability.  If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law. 
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties agree that the court making such determination shall
reduce the scope, duration and/or area of such provision (and shall substitute
appropriate provisions for any such invalid or unenforceable provisions) in
order to make such provision enforceable to the fullest extent permitted by law
and/or shall delete specific words and phrases, and such modified provision
shall then be enforceable and shall be enforced.  The parties recognize that if,
in any judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that invalid or unenforceable
covenant contained in this Agreement shall be deemed eliminated from these
provisions to the extent necessary to permit the remaining separate covenants to
be enforced.  In the event that any court determines that the time period or the
area, or both, are unreasonable and that any of the


18





--------------------------------------------------------------------------------





covenants is to that extent invalid or unenforceable, the parties agree that
such covenants will remain in full force and effect, first, for the greatest
time period, and second, in the greatest geographical area that would not render
them unenforceable.
 
11.          Survivability.  The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive’s employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.
 
12.          Governing Law; Arbitration.
 
(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be wholly performed within that State, without regard to its
conflict of laws provisions. Executive acknowledges that he was represented by
Shearman & Sterling LLP in connection with this Agreement.
 
(b)           Arbitration.
 
(i)            Executive and the Company agree that, except for claims for
workers’ compensation, unemployment compensation, and any other claim that is
non-arbitrable under applicable law, final and binding arbitration shall be the
exclusive forum for any dispute or controversy between them, including, without
limitation, disputes arising under or in connection with this Agreement,
Executive’s employment, and/or termination of employment, with the Company;
provided, however, that the Company shall be entitled to commence an action in
any court of competent jurisdiction for injunctive relief in connection with any
alleged actual or threatened violation of any provision of Section 5.  Judgment
may be entered on the arbitrators’ award in any court having jurisdiction.  For
purposes of entering such judgment or seeking injunctive relief with regard to
Section 5, the Company and Executive hereby consent to the jurisdiction of any
state or federal court of competent jurisdiction located in New York, New York;
provided that damages for any alleged violation of Section 5, as well as any
claim, counterclaim or cross-claim brought by Executive or any third-party in
response to, or in connection with, any court action commenced by the Company
seeking said injunctive relief shall remain exclusively subject to final and
binding arbitration as provided for herein.  The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which
either may now or hereafter have to such jurisdiction, venue and any defense of
inconvenient forum.  Thus, except for the claims carved out above, this
Agreement includes all common-law and statutory claims (whether arising under
federal state or local law), including any claim for breach of contract, fraud,
fraud in the inducement, unpaid wages, wrongful termination, and gender, age,
national origin, sexual orientation, marital status, disability, or any other 
protected status.
 


19





--------------------------------------------------------------------------------





Any arbitration under this Agreement shall be filed exclusively with, and
administered by, the American Arbitration Association in New York, New York
before three arbitrators, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at the time of submission to arbitration.  The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The Company shall pay all costs uniquely attributable to
arbitration, including the administrative fees and costs of the arbitrators. 
Each party shall pay that party’s own costs and attorney fees, if any, unless
the arbitrators rule otherwise.  Executive understands that he is giving up no
substantive rights, and this Agreement simply governs forum.  The arbitrators
shall apply the same standards a court would apply to award any damages,
attorney fees or costs.  Executive shall not be required to pay any fee or cost
that he would not otherwise be required to pay in a court action, unless so
ordered by the arbitrators.
 
EXECUTIVE INITIALS: [ BC ]
 
COMPANY INITIALS: [ MQ ]

 
(c)           WAIVER OF JURY TRIAL.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND
THE COMPANY ACKNOWLEDGE THAT THE RIGHT TO A COURT TRIAL AND TRIAL BY JURY IS OF
VALUE, AND KNOWINGLY AND VOLUNTARILY WAIVE THAT RIGHT FOR ANY DISPUTE SUBJECT TO
THE TERMS OF THIS ARBITRATION PROVISION.
 
13.          Titles and Captions.  All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.
 
14.          Joint Drafting.  In recognition of the fact that the parties had an
equal opportunity to negotiate the language of, and draft, this Agreement, the
parties acknowledge and agree that there is no single drafter of this Agreement
and, therefore, the general rule that ambiguities are to be construed against
the drafter is, and shall be, inapplicable.  If any language in this Agreement
is found or claimed to be ambiguous, each party shall have the same opportunity
to present evidence as to the actual intent of the parties with respect to any
such ambiguous language without any inference or presumption being drawn against
any party.
 
15.    Notices.  All notices and other communications to be given or to
otherwise be made to any party to this Agreement shall be deemed to be
sufficient if contained in a written instrument delivered in person or duly sent
by certified mail or by a recognized national courier service, postage or
charges prepaid, (a) to Scientific Games Corporation, Attn: to Scientific Games
Corporation, Attn: Legal Department, 6601 Bermuda Road, Las Vegas, Nevada 89119,
(b) to Executive, at the last address shown in the Company’s records, with a
copy (which shall not constitute notice) to: Gillian Emmett Moldowan, Shearman &
Sterling LLP, 599 Lexington


20





--------------------------------------------------------------------------------





Avenue, New York, NY 10022, or (c) to such other replacement address as may be
designated in writing by the addressee to the addressor.
 
16.    Legal Fees. The Company shall reimburse Executive for up to $25,000 in
the aggregate for any documented legal fees expended or incurred by Executive
through the date hereof in connection with negotiating the terms of this
Agreement, payable within 60 days of Executive’s submission of reasonably
satisfactory documentation of such fees.    


17.    Interpretation.  When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” unless the context otherwise indicates.  When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party
or parties to this Agreement unless otherwise indicated or the context requires
otherwise.  Unless the context requires otherwise, (a) the terms “hereof,”
“herein,” “hereby,” “hereto”, “hereunder” and derivative or similar words in
this Agreement refer to this entire Agreement, (b) the word “or” is disjunctive
but not exclusive and (c) words in this Agreement using the singular or plural
number also include the plural or singular number, respectively, and the use of
any gender herein shall be deemed to include the other genders.  References in
this Agreement to “dollars” or “$” are to U.S. dollars.  When a reference is
made in this Agreement to a law, statute or legislation, such reference shall be
to such law, statute or legislation as it may be amended, modified, extended or
re-enacted from time to time (including any successor law, statute or
legislation) and shall include any regulations promulgated thereunder from time
to time.  The headings used herein are for reference only and shall not affect
the construction of this Agreement.
 
[remainder of page intentionally left blank]


21





--------------------------------------------------------------------------------








 IN WITNESS WHEREOF, each of the parties has duly executed this Agreement as of
the date above written.
 
 
SCIENTIFIC GAMES CORPORATION
 
 
 
 
 
 
 
By:
/s/Michael Quartieri
 
Name:
Michael Quartieri
 
Title:
Executive Vice President & Chief Financial Officer
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
/s/Barry L. Cottle
 
Name: Barry L. Cottle

 


 







--------------------------------------------------------------------------------





EXHIBIT A
Terms and Conditions of 2018-2020 LTIP
The 2018-2020 LTIP is subject to the terms and conditions set forth below:
(1)Definitions. Capitalized terms used but not defined herein have the meanings
ascribed to them in the Employment Agreement between Barry Cottle and Scientific
Games Corporation, dated as May ____, 2018 (the “Agreement”). As used in the
2018-2020 LTIP, the following terms have the following meanings:
(a)
“2017 EBITDA” means earnings before interest, tax, depreciation and amortization
for the Business for the calendar year ending December 31, 2017. The 2017 EBITDA
calculation will exclude: (i) accruals relating to any payment to be made
pursuant to this 2018-2020 LTIP; (ii) expenses relating to any payment under the
Social LTIP for the period ending December 31, 2017; (iii) expenses relating to
the 2016 carve-out of the Business as an unrestricted subsidiary; (iv)
intellectual property royalties arising from intercompany royalty arrangements
as a result of the unrestriction of the Business; (v) social audit fees;
(vi) other non-recurring or one-time financial results that the Compensation
Committee determines in its good faith and reasonable discretion, with Executive
having the opportunity to provide input to a member of the Compensation
Committee, must be excluded to ensure 2017 EBITDA, 2019 EBITDA and 2020 EBITDA
are calculated on the same basis; and (vii) other reasonable exclusions,
including related to acquisitions, joint ventures or other similar transactions
(collectively, “Transactions”), as determined by the Compensation Committee in
its good faith and reasonable discretion, with Executive having the opportunity
to provide input to a member of the Compensation Committee. For the avoidance of
doubt, 2017 EBITDA, 2019 EBITDA and 2020 EBITDA shall be calculated on a
consistent basis both with respect to accounting principles and types of
exclusions in a manner that is not to the benefit or the detriment of Executive;
provided that the Compensation Committee shall retain discretion to provide for
different treatment with respect to different Transactions, based on
considerations such as the applicable Transaction’s structure or financing
arrangements.

(b)
“2019 EBITDA” means earnings before interest, tax, depreciation and amortization
for the Business for the calendar year ending December 31, 2019. The 2019 EBITDA
calculation will exclude: (i) accruals relating to any payment to be made
pursuant to this 2018-2020 LTIP; (ii) expenses relating to any payment under the
Social LTIP for the period ending December 31, 2017; (iii) expenses relating to
the 2016 carve-out of the Business as an unrestricted subsidiary; (iv)
intellectual property royalties arising from intercompany royalty arrangements
as a result of the unrestriction of the Business; (v) social audit fees;
(vi) other non-recurring or one-time financial results that the Compensation
Committee determines in its good faith and reasonable discretion, with Executive
having the opportunity to provide input to a member of the Compensation
Committee, must be excluded to ensure 2017 EBITDA, 2019 EBITDA and 2020 EBITDA
are calculated on the same basis; and (vii) other reasonable exclusions,
including related to Transactions, as determined by the Compensation










--------------------------------------------------------------------------------





Committee in its good faith and reasonable discretion, with Executive having the
opportunity to provide input to a member of the Compensation Committee. For the
avoidance of doubt, 2017 EBITDA, 2019 EBITDA and 2020 EBITDA shall be calculated
on a consistent basis both with respect to accounting principles and types of
exclusions in a manner that is not to the benefit or the detriment of Executive;
provided that the Compensation Committee shall retain discretion to provide for
different treatment with respect to different Transactions, based on
considerations such as the applicable Transaction’s structure or financing
arrangements. 2019 EBITDA shall be calculated on the entirety of the Business as
of December 31, 2019; provided that if the value of the assets of the Business
at such time is less than 100% of the value of the assets of the Business as of
December 31, 2017 due to a sale, initial public offering or other similar
transaction involving the disposition of assets related to the Business that
does not qualify as a Sale or an IPO, then the Compensation Committee shall
equitably adjust 2019 EBITDA to reflect such dispositions.
(c)
“2020 EBITDA” means earnings before interest, tax, depreciation and amortization
for the Business for the calendar year ending December 31, 2020. The 2020 EBITDA
calculation will exclude: (i) accruals relating to any payment to be made
pursuant to this 2018-2020 LTIP; (ii) expenses relating to any payment under the
Social LTIP for the period ending December 31, 2017; (iii) expenses relating to
the 2016 carve-out of the Business as an unrestricted subsidiary; (iv)
intellectual property royalties arising from intercompany royalty arrangements
as a result of the unrestriction of the Business; (v) social audit fees;
(vi) other non-recurring or one-time financial results that the Compensation
Committee determines in its good faith and reasonable discretion, with Executive
having the opportunity to provide input to a member of the Compensation
Committee, must be excluded to ensure 2017 EBITDA, 2019 EBITDA and 2020 EBITDA
are calculated on the same basis; and (vii) other reasonable exclusions,
including related to Transactions, as determined by the Compensation Committee
in its good faith and reasonable discretion, with Executive having the
opportunity to provide input to a member of the Compensation Committee. For the
avoidance of doubt, 2017 EBITDA, 2019 EBITDA and 2020 EBITDA shall be calculated
on a consistent basis both with respect to accounting principles and types of
exclusions in a manner that is not to the benefit or the detriment of Executive;
provided that the Compensation Committee shall retain discretion to provide for
different treatment with respect to different Transactions, based on
considerations such as the applicable Transaction’s structure or financing
arrangements. 2020 EBITDA shall be calculated on the entirety of the Business as
of December 31, 2020; provided that if the value of the assets of the Business
at such time is less than 100% of the value of the assets of the Business as of
December 31, 2017 due to a sale, initial public offering or other similar
transaction involving the disposition of assets related to the Business that
does not qualify as a Sale or an IPO, then the Compensation Committee shall
equitably adjust 2020 EBITDA to reflect such dispositions.










--------------------------------------------------------------------------------





(d)
“Business” means the Company’s B2C (business to consumer) Social Casino
Business, which is currently comprised of SG Nevada Holding Company II, LLC and
all of its subsidiaries, and successors and assigns thereof; provided that the
determination of what constitutes the Business is subject to the good faith and
reasonable discretion of the Compensation Committee, with Executive having the
opportunity to provide input to a member of the Compensation Committee.

(e)
“IPO” means an initial public offering of the LTIP Entity in which (i) the
shareholders of the LTIP Entity sell LTIP Entity Securities for cash pursuant to
an effective registration statement under the Securities Act or (ii) the Company
or one of its subsidiaries sells LTIP Entity Securities for cash pursuant to an
effective registration statement under the Securities Act; provided that, an IPO
shall not be considered to have occurred until LTIP Entity Securities have been
sold representing at least 51% of the value of the outstanding LTIP Entity
Securities as of immediately prior to the first sale of LTIP Entity Securities
pursuant to an effective registration statement under the Securities Act.

(f)
“LTIP Entity Securities” means the equity securities of an entity (the “LTIP
Entity”) that, together with its subsidiaries, owns assets of the Business
representing 51% or more of the value of the assets of the Business at the time
of the closing of a Sale or an IPO (measured based on the gross value of the
assets of the Business, without regard to its liabilities).

(g)
“Sale” means either (i) a sale, transfer or other disposition by the Company and
its subsidiaries and affiliates for cash, securities or other consideration (or
any combination of the foregoing) of at least 51% of the value of the LTIP
Entity Securities, or (ii) a sale, lease, transfer or exclusive license or other
disposition by the Company and its subsidiaries and affiliates for cash,
securities or other consideration (or any combination of the foregoing) of at
least 51% of the assets of the Business taken as a whole (measured based on the
gross value of the assets of the Business, without regard to its liabilities)
(including by means of the sale of the equity securities of one or more
entities), to a party or parties (collectively with their subsidiaries and
affiliates, the “Buyer Entities”) in a single transaction or series of related
transactions pursuant to a definitive purchase agreement or series of
agreements, including transactions where the purpose is to create a joint
venture involving the Business, in each case, entered into between the Company
and/or one or more of its subsidiaries and affiliates and one or more of the
Buyer Entities. Notwithstanding the foregoing, an internal restructuring,
reorganization or recapitalization (where, for the avoidance of doubt, the
Company or its wholly-owned subsidiaries continue to own all of the Business and
its assets) or IPO shall not constitute a Sale.

(h)
“Securities Act” means the U.S. Securities Act of 1933, as amended.

(2)Payment in the Event of no Sale or IPO. In the event the closing of a Sale or
an IPO does not occur prior to December 31, 2020, provided Executive remains an
employee of the Company or any of its subsidiaries or affiliates through such
date (subject to paragraph 3 of this 2018-2020









--------------------------------------------------------------------------------





LTIP), Executive will receive a cash payment equal to 8% of the amount by which
2020 EBITDA exceeds 2017 EBITDA. Such payment will be made to Executive
following the date on which 2020 results are audited and approved by the
Compensation Committee, but in no event later than March 15, 2021.
(3)Certain Terminations of Employment. In the event Executive’s employment is
terminated under circumstances entitling him to payments or benefits under the
Agreement prior to any payout under this 2018-2020 LTIP, Executive shall be
entitled to receive payment of an amount equal to (A) the amount which would
have been payable to Executive under the terms of the 2018-2020 LTIP had
Executive remained in employment with the Company until payout of the 2018-2020
LTIP, multiplied by (B) a fraction (x) the numerator of which is the number of
days Executive was employed with the Company during the period beginning on
January 1, 2018 and ending on December 31, 2020, and (y) the denominator of
which is 1,096.
(4)Taxes and Internal Revenue Code 409A. All payments made to Executive will be
subject to and made in accordance with Section 3(f) of the Agreement. For
purposes of Section 409A, each payment hereunder will be deemed to be a separate
payment as permitted under Treasury Regulation Section 1.409A-2(b)(2)(iii).
(5)Business must be Operated in Ordinary Course. Executive acknowledges that the
Business must be operated in the ordinary course to ensure long-term growth.
(6)Construction. The provisions of this 2018-2020 LTIP shall be interpreted and
administered by the Compensation Committee in its good faith and reasonable
discretion, with Executive having the opportunity to provide input to a member
of the Compensation Committee, in a manner to prevent duplication of the
aggregate opportunity provided hereunder.











--------------------------------------------------------------------------------





Exhibit B-1
2018 Special Equity Award


•
A total of 300,000 Restricted Stock Units

o
100,000 vest one-third per year, subject to Executive’s continued employment,
except that if Executive is terminated without Cause or resigns for Good Reason
on or prior to the first anniversary of the Effective Date, one-third of the
RSUs will vest on the date of such termination; and

o
200,000 are eligible to cliff vest on the third anniversary of the grant date
based upon achievement of Attributable EBITDA targets as follows:

§
1,500 million Attributable EBITDA – 25% of the RSUs vest;

§
1,600 million Attributable EBITDA – 50% of the RSUs vest; and

§
1,700 million Attributable EBITDA – 100% of the RSUs vest.

§
Attributable EBITDA will be measured from June 1, 2018 through May 31, 2021

§
If Executive is terminated without Cause or resigns for Good Reason at any time
prior to the third anniversary of the grant date, Executive will be eligible to
receive a pro-rated portion of the RSUs based upon actual performance against
the Attributable EBITDA target (measured as of the 12 month period ending at the
last completed calendar quarter prior to the Executive’s termination without
Cause or resignation for Good Reason), multiplied by a fraction, the numerator
of which is the number of days Executive was employed with the Company from the
Effective Date through the date of the qualifying termination and the
denominator of which is 1,096.

•
Award to be evidenced by the execution of the Company’s standard form of award
agreement under the Incentive Compensation Plan, as modified to reflect Exhibit
B-1.



Exhibit B-2
2018 Award
•
Award to have a grant date fair value equal to approximately $2,565,068, with
allocation as to form of equity to be on the same basis and with the same
vesting terms as annual equity awards granted to other members of the Company’s
senior executive team, which is four-year ratable vesting. Awards to be granted
on June 1, 2018. Performance-based stock options eligible to vest if 60-trading
day average closing stock price of the Company’s common stock meets or exceeds
120% of the exercise price. Vesting to begin on grant date.

•
Awards to be evidenced by the execution of the Company’s standard form of award
agreements under the Incentive Compensation Plan, as modified to reflect Exhibit
B-2.










--------------------------------------------------------------------------------





Exhibit C
 
Inventions
 
None.
 







